      Case 5:18-cv-01117-JKP-ESC Document 152 Filed 06/14/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


PATRICIA SLACK, INDIVIDUALLY                     §
AND AS THE SURVIVING MOTHER                      §
OF CHARLES ROUNDTREE, JR.;                       §
TAYLOR SINGLETON, BERNICE                        §
ROUNDTREE, AND AS                                §
REPRESENTATIVE OF THE ESTATE                     §
OF CHARLES ROUNDTREE, JR. AND                    §
ALL STATUTORY BENEFICIARIES;                     §
AND DAVANTE SNOWDEN,                             §                SA-18-CV-01117-JKP
                                                 §
                  Plaintiffs,                    §
                                                 §
vs.                                              §
                                                 §
CITY OF SAN ANTONIO, TEXAS,                      §
STEVE CASANOVA, SAN ANTONIO                      §
POLICE OFFICER,                                  §
                                                 §
                  Defendants.                    §

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiffs’ Motion to Compel

Discovery Responses from Defendants Steve Casanova and the City of San Antonio [#134]. The

above-styled cause of action was referred to the undersigned for all non-dispositive pretrial

proceedings pursuant to 28 U.S.C. § 636(b), Local Rule CV-72, and Appendix C of the Local

Rules for the Assignment of Duties to United States Magistrate Judges [#44]. The undersigned

therefore has authority to enter this Order pursuant to 28 U.S.C. § 636(b)(1)(A).

       The Court held a hearing on the motion on June 10, 2021, at which all parties appeared

through counsel via videoconference.      In resolving Plaintiffs’ motion, the undersigned has

considered Defendants’ responses [#141, #142] and the arguments of counsel at the hearing. For

the reasons stated at the hearing and memorialized herein, the Court will grant in part the motion.




                                                1
      Case 5:18-cv-01117-JKP-ESC Document 152 Filed 06/14/21 Page 2 of 4




       By their motion, Plaintiffs seek the personal cell phone records of Defendant Officer

Steve Casanova and two other officers involved in the use-of-force incident made the basis of

this suit. It is undisputed that Plaintiffs timely requested the records within the discovery period

but to date have not received any responsive documents from Casanova or the City of San

Antonio. The City stated in its discovery responses and on the record at the hearing that

Casanova and the other officers were not issued mobile phones by the City, and the City does not

have custody over personal cell phone records or authority to compel their production from a

third-party cellular provider. Casanova has indicated in his responses to the discovery that he no

longer owns the cell phone and does not remember the cell phone number. However, at the

Court’s hearing, counsel for Casanova indicated he now has the phone number and carrier

information in his possession.

       Ordinarily, this Court would not consider Plaintiffs’ motion because it was not timely

filed under this Court’s Local Rules. Rule 16(d) of the Local Rules of the Western District of

Texas provides:

           Absent exceptional circumstances, no motions relating to discovery,
           including motions under Rule 26(c), 29, and 37, shall be filed after the
           expiration of the discovery deadline, unless they are filed within 7 days
           after the discovery deadline and pertain to conduct occurring during the
           final 7 days of discovery.

Discovery closed in this case on April 20, 2021. Plaintiffs did not file their motion until May 21,

2021, approximately one month later. However, given that the parties were engaged in ongoing

conversations throughout the intervening month in an attempt to reach a compromise over the

requested records, but the discussions ultimately fell apart, the Court will address Plaintiffs’

motion.




                                                 2
      Case 5:18-cv-01117-JKP-ESC Document 152 Filed 06/14/21 Page 3 of 4




          Plaintiffs are entitled to all discovery that is relevant and proportional to the needs of this

case. Fed. R. Civ. P. 26(b)(1). A party seeking discovery under Rule 34 must serve a request for

production on the party believed to be in the possession, custody, or control of the evidence at

issue. Id. at 34(a). A party may move to compel the production of withheld discovery. See id.

at 37(a)(3)(B).

          Plaintiffs have requested “copies of all cell phone records pertaining to the incident made

the basis of this lawsuit.” (Requests for Production [#134-1] at 16.) The City has provided a

sufficient response to the requested discovery on the record that it does not have possession of

the phone numbers, carrier information, or the ability to subpoena the phone records for any of

the officers involving in the use-of-force incident. However, there is no defensible basis for

Casanova to withhold his cell phone number and carrier information from Plaintiffs, even if he is

unable to produce the cell phone records himself because the cell phone is no longer in his

possession. The records from the day of the use-of-force incident and the days immediately

surrounding that incident are relevant to this case. Allowing access to these records is not

disproportionate to the needs of this case or unduly burdensome or prejudicial for any other

reason.

          The Court will therefore order Casanova to produce the phone number and carrier

information to Plaintiffs and cooperate with Plaintiffs to execute an authorization permitting

disclosure of the records that can be presented to the carrier. Plaintiffs are permitted to subpoena

the carrier for the cell phone records for the day of the incident, October 17, 2018, as well as the

day before and day after, or request the records pursuant to an authorization executed by

Cassonova. By separate order, the Court has entered the standard confidentiality and protective

order for the Western District of Texas to facilitate the protection of any personal and



                                                    3
      Case 5:18-cv-01117-JKP-ESC Document 152 Filed 06/14/21 Page 4 of 4




confidential information in the cell phone records ultimately obtained from the carrier. Aside

from this production, discovery in this case is officially closed.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Compel Discovery

Responses from Defendants Steve Casanova and the City of San Antonio [#134] is GRANTED

IN PART as follows: Casanova is to produce the phone number and carrier information to

Plaintiffs. Plaintiffs may subpoena the carrier for the cell phone records associated with this

phone number from October 16, 2018 to October 18, 2018, or request the records pursuant to an

authorization executed by Casanova.

       SIGNED this 14th day of June, 2021.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  4
